PER CURIAM.
The judgments under review are affirmed on the authority of Rosson v. State, 319 So.2d 64 (Fla. 2d DCA 1975); Groneau v. State, 201 So.2d 599 (Fla. 4th DCA 1967), cert. denied, 207 So.2d 452 (Fla.1967), and Perry v. State, 177 So.2d 892 (Fla. 3d DCA 1965), without prejudice to a motion under Fla.R.Crim.P. 3.850 to correct the sentences so as to give the defendant credit for time served under an earlier probation.1
Affirmed.

. We take this course because the record now before us is unclear as to whether the appropriate credit was in fact given in the sentences already imposed. See, Jenrette v. State, 373 So.2d 718 (Fla. 3d DCA 1979); compare, Ruiz v. State, 384 So.2d 723 (Fla. 3d DCA 1980).